                                                                                              1   VENABLE LLP
                                                                                                  Angel A. Garganta (163957)
                                                                                              2     agarganta@venable.com
                                                                                                  Jessica L. Grant (178138)
                                                                                              3     jgrant@venable.com
                                                                                                  Amit Rana (291912)
                                                                                              4     arana@venable.com
                                                                                                  Yuhan Chi (324072)
                                                                                              5     achi@venable.com
                                                                                                  101 California Street, Suite 3800
                                                                                              6   San Francisco, CA 94111
                                                                                                  Telephone: 415.653.3750
                                                                                              7   Facsimile: 415.653.3755

                                                                                              8   Attorneys for Defendant
                                                                                                  PREMIER NUTRITION CORPORATION
                                                                                              9   f/k/a/ JOINT JUICE, INC.
                                                                                                                           UNITED STATES DISTRICT COURT
                                                                                             10
                                                                                                                              NORTHERN DISTRICT OF CALIFORNIA
                                                                                             11
              101 CALIFORNI A STREET, SUITE 380 0




                                                                                             12   VINCENT D. MULLINS, individually and on      LEAD CASE NO.: 3:13-cv-01271-RS
                                                    SAN FRANCISCO, CA 94111
VENABLE LLP




                                                                                                  behalf of all others similarly situated,
                                                                                             13                                                Related to:
                                                                              415-653-3750




                                                                                                                Plaintiffs,                    3:16-cv-06685-RS (Caiazzo-FL)
                                                                                             14                                                3:16-cv-06703-RS (Lux-CT)
                                                                                                                                               3:16-cv-06704-RS (Ravinsky-PA)
                                                                                             15                                                3:16-cv-06708-RS (Sandoval-NM)
                                                                                                                v.                             3:16-cv-06721-RS (Dent-IL)
                                                                                             16                                                3:16-cv-07078-RS (Simmons-MI)
                                                                                                  PREMIER NUTRITION CORPORATION                3:16-cv-07090-RS (Spencer-MD)
                                                                                             17   f/k/a JOINT JUICE, INC.                      3:16-cv-06980-RS (Fishon-NY)
                                                                                                                                               3:17-cv-00054-RS (Schupp-MA)
                                                                                             18                 Defendant.                     3:19-cv-00875-RS (Bland-CA)

                                                                                             19
                                                                                                                                               JOINT STIPULATION AND
                                                                                             20   [THIS DOCUMENTS APPLIES TO ALL               [PROPOSED] ORDER CONTINUING
                                                                                                  RELATED ACTIONS EXCEPT BLAND]                DISCOVERY DEADLINES AND
                                                                                             21                                                MODIFYING CLASS CERTIFICATION
                                                                                                                                               BRIEFING AND HEARING SCHEDULE
                                                                                             22
                                                                                                                                               CLASS ACTION
                                                                                             23
                                                                                                                                               Judge: Hon. Richard Seeborg
                                                                                             24
                                                                                                                                               Courtroom: 3, 17th Floor
                                                                                             25

                                                                                             26

                                                                                             27

                                                                                             28

                                                                                                     JOINT STIPULATION AND [PROPOSED] ORDER CONTINUING DISCOVERY DEADLINES AND
                                                                                                             MODIFYING CLASS CERTIFICATION BRIEFING AND HEARING SCHEDULE
                                                                                              1          Pursuant to Local Rule 6-1 and 6-2, the parties in the above-captioned Related Actions

                                                                                              2   enter into this stipulation and agreement (“Agreement”), subject to the Court’s approval, to

                                                                                              3   continue the fact discovery cutoff.

                                                                                              4          WHEREAS, on March 13, 2019, the Court entered an Order that set a fact discovery

                                                                                              5   cutoff of July 31, 2019 and a hearing on Plaintiffs’ motions for class certification on September

                                                                                              6   26, 2019 (ECF 269 in Lead Case 13-cv-01271-RS);

                                                                                              7          WHEREAS, the parties have been diligently pursuing discovery. Subsequent to the

                                                                                              8   March 13, 2019 Order, Premier has produced hundreds of thousands of pages of documents in

                                                                                              9   response to Plaintiffs’ Requests for Production. This is in addition to the documents produced in

                                                                                             10   the Lead Case that the parties have stipulated would be deemed produced in the Related Actions;

                                                                                             11          WHEREAS, the parties have conducted several meet and confer conferences about
              101 CALIFORNI A STREET, SUITE 380 0




                                                                                             12   written discovery responses and discovery disputes remain which may require judicial
                                                    SAN FRANCISCO, CA 94111
VENABLE LLP




                                                                                             13   intervention;
                                                                              415-653-3750




                                                                                             14          WHEREAS, Plaintiffs have served a deposition notice on Premier pursuant to Fed. R.

                                                                                             15   Civ. P. 30(b)(6) and Plaintiffs have indicated their intention to serve additional deposition

                                                                                             16   notices on other fact witnesses. Premier has also indicated its intention to take the depositions of

                                                                                             17   all nine named Plaintiffs. The parties are meeting and conferring regarding depositions

                                                                                             18   scheduling, and anticipate that depositions will take place throughout August and September;

                                                                                             19          WHEREAS, Premier intends to file a Motion for Judgment on the Pleadings (“MJOP”) in

                                                                                             20   all the Related Actions on July 18, 2019, to be heard on August 22, 2019;

                                                                                             21          WHEREAS, Plaintiff in the related action entitled Bland v. Premier Nutrition Corp., No.

                                                                                             22   3:19-cv-00875 (N.D. Cal.) has served discovery requests on Premier and subpoenas for

                                                                                             23   documents and testimony on Costco, Walmart, and Sam’s Club, and intends to file a motion to

                                                                                             24   remand pursuant to CAFA’s home-state controversy exception on July 25, 2019, to be heard on

                                                                                             25   August 29, 2019;

                                                                                             26          WHEREAS, the parties agree to modify the hearing and briefing schedule for Plaintiffs’

                                                                                             27   class certification motions as follows: The deadline for Plaintiffs to file their motions for class

                                                                                             28   certification shall be August 29, 2019; the deadline for Defendant to file its response shall be
                                                                                                                                                   1
                                                                                                       JOINT STIPUATION AND [PROPOSED] ORDER CONTINUING DISCOVERY DEADLINES AND
                                                                                                              MODIFYING CLASS CERTIFICATION BRIEFING AND HEARING SCHEDULE
                                                                                              1   October 10, 2019; the deadline for Plaintiffs to file their reply in support of their motions shall be

                                                                                              2   October 24, 2019; and the hearing on Plaintiffs’ class certification motions shall be November 7,

                                                                                              3   2019 or as soon thereafter as the Court may be available;

                                                                                              4          WHEREAS, the parties believe there is good cause for the requested extension because

                                                                                              5   they believe it will conserve party and judicial resources, allow the parties to focus on the

                                                                                              6   forthcoming substantive motions, and because without an extension the parties will be prejudiced

                                                                                              7   in their ability to obtain needed factual evidence before the currently set fact discovery cutoff

                                                                                              8   and class certification briefing schedule.

                                                                                              9          ACCORDINGLY, IT IS HEREBY STIPULATED AND AGREED, subject to the

                                                                                             10   approval of the Court, that:

                                                                                             11          1.      The fact discovery cutoff is continued to ninety (90) days from the date on which
              101 CALIFORNI A STREET, SUITE 380 0




                                                                                             12   the Court issues an order on Premier’s forthcoming MJOP.
                                                    SAN FRANCISCO, CA 94111
VENABLE LLP




                                                                                             13          2.      The deadline for Plaintiffs to file their motions for class certification shall be
                                                                              415-653-3750




                                                                                             14   August 29, 2019; the deadline for Defendant to file its response shall be October 10, 2019; the

                                                                                             15   deadline for Plaintiffs to file their reply in support of their motions shall be October 24, 2019;

                                                                                             16   and the hearing on Plaintiffs’ class certification motions shall be November 7, 2019 at 1:30 p.m.

                                                                                             17   or as soon thereafter as the Court may be available.

                                                                                             18          NOW, THEREFORE, this Agreement is entered into by and among the Parties, by and

                                                                                             19   through their respective counsel and representatives.

                                                                                             20

                                                                                             21    Dated: July 16, 2019                            VENABLE LLP
                                                                                             22
                                                                                                                                                   By:        /s/ Angel A. Garganta
                                                                                             23                                                                 ANGEL A. GARGANTA
                                                                                             24                                                    101 California Street, Suite 3800
                                                                                                                                                   San Francisco, CA 94111
                                                                                             25                                                    Tel: 415/653-3750
                                                                                                                                                   415/653-3755 (fax)
                                                                                             26
                                                                                                                                                   Attorneys for Defendant
                                                                                             27

                                                                                             28
                                                                                                                                                    2
                                                                                                       JOINT STIPUATION AND [PROPOSED] ORDER CONTINUING DISCOVERY DEADLINES AND
                                                                                                              MODIFYING CLASS CERTIFICATION BRIEFING AND HEARING SCHEDULE
                                                                                                                                       BLOOD HURST & O’REARDON, LLP
                                                                                              1   Dated: July 16, 2019
                                                                                                                                       By:         /s/ Timothy G. Blood
                                                                                              2                                                     TIMOTHY G. BLOOD
                                                                                              3                                        501 West Broadway, Suite 1490
                                                                                                                                       San Diego, California 92101
                                                                                              4                                        Tel: 619/338-1100
                                                                                                                                       619/338-1101 (fax)
                                                                                              5
                                                                                                                                       Attorneys for Plaintiff
                                                                                              6

                                                                                              7

                                                                                              8

                                                                                              9

                                                                                             10

                                                                                             11
              101 CALIFORNI A STREET, SUITE 380 0




                                                                                             12
                                                    SAN FRANCISCO, CA 94111
VENABLE LLP




                                                                                             13
                                                                              415-653-3750




                                                                                             14

                                                                                             15

                                                                                             16

                                                                                             17

                                                                                             18

                                                                                             19

                                                                                             20

                                                                                             21

                                                                                             22

                                                                                             23

                                                                                             24

                                                                                             25

                                                                                             26

                                                                                             27

                                                                                             28
                                                                                                                                        3
                                                                                                     JOINT STIPUATION AND [PROPOSED] ORDER CONTINUING DISCOVERY DEADLINES AND
                                                                                                            MODIFYING CLASS CERTIFICATION BRIEFING AND HEARING SCHEDULE
                                                                                              1                                       ECF CERTIFICATION

                                                                                              2          The filing attorney attests that he has obtained concurrence regarding the filing of this

                                                                                              3   document from the signatories to this document.

                                                                                              4
                                                                                                   Dated: July 16, 2019                          VENABLE , LLP
                                                                                              5
                                                                                                                                                 By:           /s/ Angel A. Garganta
                                                                                              6                                                                Angel A. Garganta
                                                                                              7

                                                                                              8                                        [PROPOSED] ORDER
                                                                                              9
                                                                                                         Pursuant to the above Joint Stipulation and Proposed Order Continuing Discovery
                                                                                             10
                                                                                                  Deadlines and Modifying Class Certification Briefing and Hearing Schedule, IT IS HEREBY
                                                                                             11
              101 CALIFORNI A STREET, SUITE 380 0




                                                                                                  ORDERED that the Court finds that good cause exists for the entry of this Order.
                                                                                             12
                                                    SAN FRANCISCO, CA 94111
VENABLE LLP




                                                                                             13
                                                                              415-653-3750




                                                                                                     1. The fact discovery cutoff is continued to ninety (90) days from the date on which the
                                                                                             14          Court issues an order on Defendant’s forthcoming Motion for Judgment on the Pleadings;
                                                                                             15      2. The deadline for Plaintiffs to file their motions for class certification shall be August 29,
                                                                                             16          2019; the deadline for Defendant to file its response shall be October 10, 2019; the
                                                                                             17          deadline for Plaintiffs to file their reply in support of their motions shall be October 24,
                                                                                             18          2019; and the hearing on Plaintiffs’ class certification motions shall be
                                                                                             19          __________________,
                                                                                                          November 7         2019 at ____.
                                                                                                                                     1:30 pm
                                                                                             20
                                                                                                         IT IS SO ORDERED.
                                                                                             21

                                                                                             22   Dated: ______________
                                                                                                         7/18/19
                                                                                             23                                                         Hon. Richard Seeborg
                                                                                                                                                        United State District Court Judge
                                                                                             24

                                                                                             25

                                                                                             26

                                                                                             27

                                                                                             28
                                                                                                                                                   4
                                                                                                       JOINT STIPUATION AND [PROPOSED] ORDER CONTINUING DISCOVERY DEADLINES AND
                                                                                                              MODIFYING CLASS CERTIFICATION BRIEFING AND HEARING SCHEDULE
